UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 F O R M10 – Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 1-10702 Terex Corporation (Exact name of registrant as specified in its charter) Delaware 34-1531521 (State of Incorporation) (IRS Employer Identification No.) 200 Nyala Farm Road, Westport, Connecticut 06880 (Address of principal executive offices) (203) 222-7170 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months, and (2) has been subject to such filing requirements for the past 90 days. YESx NOo Indicate by check mark whether the registrant has submitted electronically filed and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YESx NOo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b -2 of the Exchange Act. Large accelerated filer x Accelerated filer o Non-accelerated filer o Smaller Reporting Company¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES o NO x Number of outstanding shares of common stock:108.7 million as of April 27, 2010. The Exhibit Index begins on page 51. INDEX TEREX CORPORATION AND SUBSIDIARIES GENERAL This Quarterly Report on Form 10-Q filed by Terex Corporation generally speaks as of March 31, 2010 unless specifically noted otherwise, and includes financial information with respect to the subsidiaries of the Company listed below (all of which are wholly-owned) which were guarantors on March 31, 2010 (the “Guarantors”) of the Company’s 7-3/8% Senior Subordinated Notes due 2014.See Note P – “Consolidating Financial Statements” to the Company’s March 31, 2010 Condensed Consolidated Financial Statements included in this Quarterly Report. Unless otherwise indicated, Terex Corporation, together with its consolidated subsidiaries, is hereinafter referred to as “Terex,” the “Registrant,” “us,” “we,” “our” or the “Company.” Guarantor Information Guarantor State or other jurisdiction of incorporation or organization I.R.S. employer identification number Amida Industries, Inc. South Carolina 57-0531390 A.S.V., Inc. Minnesota 41-1459569 CMI Terex Corporation Oklahoma 73-0519810 Duvalpilot Equipment Outfitters, LLC Florida 22-3886719 Genie Financial Services, Inc. Washington 91-1712115 Genie Holdings, Inc. Washington 91-1666966 Genie Industries, Inc. Washington 91-0815489 Genie International, Inc. Washington 91-1975116 Genie Manufacturing, Inc. Washington 91-1499412 GFS National, Inc. Washington 91-1959375 Hydra Platforms Mfg. Inc. North Carolina 56-1714789 Loegering Mfg. Inc. North Dakota 45-0310755 Powerscreen Holdings USA Inc. Delaware 61-1265609 Powerscreen International LLC Delaware 61-1340898 Powerscreen North America Inc. Delaware 61-1340891 Powerscreen USA, LLC Kentucky 31-1515625 Powerscreen USC Inc. Delaware 23-2846987 PPM Cranes, Inc. Delaware 39-1611683 Schaeff Incorporated Iowa 42-1097891 Schaeff of North America, Inc. Delaware 75-2852436 Spinnaker Insurance Company Vermont 03-0372517 Terex Advance Mixer, Inc. Delaware 06-1444818 Terex Aerials, Inc. Wisconsin 39-1028686 Terex Financial Services, Inc. Delaware 45-0497096 Terex USA, LLC Delaware 75-3262430 Terex Utilities, Inc. Oregon 93-0557703 Terex-RO Corporation Kansas 44-0565380 Terex-Telelect, Inc. Delaware 41-1603748 Forward-Looking Information Certain information in this Quarterly Report includes forward-looking statements (within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934) regarding future events or our future financial performance that involve certain contingencies and uncertainties, including those discussed below in the section entitled “Management’s Discussion and Analysis of Financial Condition and Results of Operations - Contingencies and Uncertainties.”In addition, when included in this Quarterly Report or in documents incorporated herein by reference, the words “may,” “expects,” “intends,” “anticipates,” “plans,” “projects,” “estimates” and the negatives thereof and analogous or similar expressions are intended to identify forward-looking statements. However, the absence of these words does not mean that the statement is not forward-looking. We have based these forward-looking statements on current expectations and projections about future events. These statements are not guarantees of future performance. Such statements are inherently subject to a variety of risks and uncertainties that could cause actual results to differ materially from those reflected in such forward-looking statements. Such risks and uncertainties, many of which are beyond our control, include, among others: · Our business is cyclical and weak general economic conditions affect the sales of our products and financial results; · the impact of the sale of our Mining business, including our use of the proceeds of this transaction; · our ability to access the capital markets to raise funds and provide liquidity; · our business is sensitive to government spending and our ability to act as a government contractor; · our business is very competitive and is affected by our cost structure, pricing, product initiatives and other actions taken by competitors; · the effects of operating losses; · a material disruption to one of our significant facilities; · our retention of key management personnel; · the financial condition of suppliers and customers, and their continued access to capital; · our ability to obtain parts and components from suppliers on a timely basis at competitive prices; · our ability to timely manufacture and deliver products to customers; · the need to comply with restrictive covenants contained in our debt agreements; · our business is global and subject to changes in exchange rates between currencies, as well as international politics, particularly in developing markets; · the effects of changes in laws and regulations, including tax laws; · possible work stoppages and other labor matters; · compliance with applicable environmental laws and regulations; · litigation, product liability claims, class action lawsuits and other liabilities; · our ability to comply with an injunction and related obligations resulting from the settlement of an investigation by the United States Securities and Exchange Commission (“SEC”); · investigation by the United States Department of Justice (“DOJ”); · our implementation of a global enterprise system and its performance; and · other factors. Actual events or our actual future results may differ materially from any forward-looking statement due to these and other risks, uncertainties and significant factors. The forward-looking statements contained herein speak only as of the date of this Quarterly Report and the forward-looking statements contained in documents incorporated herein by reference speak only as of the date of the respective documents. We expressly disclaim any obligation or undertaking to release publicly any updates or revisions to any forward-looking statement contained or incorporated by reference in this Quarterly Report to reflect any change in our expectations with regard thereto or any change in events, conditions or circumstances on which any such statement is based. As a result of the final court decree in August 2009 that formalized the settlement of an investigation of Terex by the SEC, for a period of three years, or such earlier time as we are able to obtain a waiver from the SEC, we cannot rely on the safe harbor provisions regarding forward-looking statements provided by the regulations issued under the Securities Exchange Act of 1934. The forward-looking statements and prospective financial information included in this Form 10-Q have been prepared by, and are the responsibility of, Terex's management. PricewaterhouseCoopers LLP ("PwC") has neither examined, compiled nor performed any procedures with respect to the accompanying forward-looking statements and prospective financial information and, accordingly, PwC does not express an opinion or any other form of assurance with respect thereto. 2 Page No. PART I FINANCIAL INFORMATION Item 1 Condensed Consolidated Financial Statements TEREX CORPORATION AND SUBSIDIARIES Condensed Consolidated Statement of Income – Three months ended March 31, 2010 and 2009 4 Condensed Consolidated Balance Sheet – March 31, 2010 and December 31, 2009 5 Condensed Consolidated Statement of Cash Flows - Three months ended March 31, 2010 and 2009 6 Notes to Condensed Consolidated Financial Statements – March 31, 2010 7 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 33 Item 3 Quantitative and Qualitative Disclosures About Market Risk 46 Item 4 Controls and Procedures 48 PART II OTHER INFORMATION Item 1 Legal Proceedings 48 Item 1A Risk Factors 48 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 49 Item 3 Defaults Upon Senior Securities 49 Item 4 Submission of Matters to a Vote of Security Holders 49 Item 5 Other Information 49 Item 6 Exhibits 49 SIGNATURES 50 EXHIBIT INDEX 51 3 PART I.FINANCIAL INFORMATION ITEM 1.CONDENSED CONSOLIDATED FINANCIAL STATEMENTS TEREX CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF INCOME (unaudited) (in millions, except per share amounts) Three Months Ended March 31, Net sales $ $ Cost of goods sold ) ) Gross profit Selling, general and administrative expenses ) ) Loss from operations ) ) Other income (expense) Interest income Interest expense ) ) Other (expense) income – net ) ) Loss from continuing operations before income taxes ) ) Benefit from income taxes Loss from continuing operations ) ) (Loss) income from discontinued operations – net of tax ) Gain on disposition of discontinued operations – net of tax — Net income (loss) ) Net income attributable to non-controlling interest ) ) Net income (loss) attributable to Terex Corporation $ $ ) Amounts attributable to Terex Corporation common stockholders: Lossfrom continuing operations $ ) $ ) (Loss) income from discontinued operations – net of tax ) Gain on disposition of discontinued operations – net of tax — Net income (loss) attributable to Terex Corporation $ $ ) Basic (Loss) Earnings per Share Attributable to Terex Corporation Common Stockholders: Loss from continuing operations $ ) $ ) (Loss) income from discontinued operations – net of tax ) Gain on disposition of discontinued operations – net of tax — Net income (loss) attributable to Terex Corporation $ $ ) Diluted (Loss) Earnings per Share Attributable to Terex Corporation Common Stockholders: Loss from continuing operations $ ) $ ) (Loss) income from discontinued operations – net of tax ) Gain on disposition of discontinued operations – net of tax — Net income (loss) attributable to Terex Corporation $ $ ) Weighted average number of shares outstanding in per share calculation Basic Diluted The accompanying notes are an integral part of these condensed consolidated financial statements. 4 TEREX CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEET (unaudited) (in millions, except par value) March 31, December 31, Assets Current assets Cash and cash equivalents $ $ Investments in marketable securities Trade receivables (net of allowance of $60.1 at March 31, 2010 and December 31, 2009) Inventories Deferred taxes Other current assets Current assets – discontinued operations Total current assets Long-term assets Property, plant and equipment - net Goodwill Deferred taxes Other assets Long-term assets – discontinued operations Total assets $ $ Liabilities and Stockholders’ Equity Current liabilities Notes payable and current portion of long-term debt $ $ Trade accounts payable Accrued compensation and benefits Accrued warranties and product liability Customer advances Other current liabilities Current liabilities – discontinued operations Total current liabilities Non-current liabilities Long-term debt, less current portion Retirement plans and other Non-current liabilities – discontinued operations Total liabilities Commitments and contingencies Stockholders’ equity Common stock, $.01 par value – authorized 300.0 shares; issued 120.8 and 120.4 shares at March 31, 2010 and December 31, 2009, respectively Additional paid-in capital Retained earnings Accumulated other comprehensive (loss) income ) Less: Cost of shares of common stock in treasury –13.0 and 13.1 shares at March 31, 2010 and December 31, 2009, respectively ) ) Total Terex Corporation stockholders’ equity Noncontrolling interest Total equity Total liabilities and equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 5 TEREX CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF CASH FLOWS (unaudited) (in millions) Three Months Ended March 31, Operating Activities of Continuing Operations Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to cash used in operating activities of continuing operations: Loss (income) from discontinued operations ) Gain on disposition of discontinued operations ) - Depreciation Amortization Deferred taxes ) Gain on sale of assets ) ) Stock-based compensation expense Excess tax benefit from stock-based compensation ) - Asset impairment - Changes in operating assets and liabilities (net of effects of acquisitions and divestitures): Trade receivables ) Inventories ) Trade accounts payable ) Accrued compensation and benefits ) ) Income taxes payable ) Accrued warranties and product liability ) ) Customer advances ) Other, net ) Net cash used in operating activities of continuing operations ) ) Investing Activities Capital expenditures ) ) Proceeds from disposition of discontinued operations - Proceeds from sale of assets Net cash provided by (used in) investing activities of continuing operations ) Financing Activities Payment of debt issuance costs - ) Principal repayments of long-term debt ) - Proceeds from stock options exercised - Excess tax benefit from stock-based compensation - Net (repayments) borrowings under revolving line of credit agreements ) Purchase of noncontrolling interest ) ) Other, net ) ) Net cash (used in) provided by financing activities of continuing operations ) Cash Flows from Discontinued Operations Net cash used in operating activities of discontinued operations ) ) Net cash used in investing activities of discontinued operations - ) Net cash provided by (used in) financing activities of discontinued operations ) Net cash used in discontinued operations ) ) Effect of Exchange Rate Changes on Cash and Cash Equivalents ) ) Net Increase (Decrease) in Cash and Cash Equivalents ) Cash and Cash Equivalents at Beginning of Period Cash and Cash Equivalents at End of Period $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 6 TEREX CORPORATION AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS March 31, 2010 (unaudited) NOTE A – BASIS OF PRESENTATION Basis of Presentation.The accompanying unaudited Condensed Consolidated Financial Statements of Terex Corporation and subsidiaries as of March 31, 2010 and for the three months ended March 31, 2010 and 2009 have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and the instructions to Form 10-Q and Article 10 of Regulation S-X.Accordingly, they do not include all of the information and footnotes required by accounting principles generally accepted in the United States of America to be included in full year financial statements.The accompanying Condensed Consolidated Balance Sheet as of December 31, 2009 has been derived from the audited Consolidated Balance Sheet as of that date.For further information, refer to the consolidated financial statements and footnotes thereto included in the Company’s Annual Report on Form 10-K for the year ended December31,2009. The Condensed Consolidated Financial Statements include the accounts of Terex Corporation, its majority-owned subsidiaries and other controlled subsidiaries (“Terex” or the “Company”).The Company consolidates all majority-owned and controlled subsidiaries, applies the equity method of accounting for investments in which the Company is able to exercise significant influence, and applies the cost method for all other investments.All material intercompany balances, transactions and profits have been eliminated. In the opinion of management, all adjustments considered necessary for fair statement of these interim financial statements have been made.Except as otherwise disclosed, all such adjustments consist only of those of a normal recurring nature.Operating results for the three months ended March 31, 2010 are not necessarily indicative of results that may be expected for the year ending December 31, 2010. Cash and cash equivalents at March 31, 2010 and December 31, 2009 include $23.3 million and $16.1 million, respectively, which was not immediately available for use.These consist primarily of cash balances held in escrow to secure various obligations of the Company. Reclassification. Certain prior year amounts have been reclassified to conform to the current year’s presentation.On December 20, 2009, the Company entered into a definitive agreement to sell its Mining business to Bucyrus International, Inc. (“Bucyrus”).The Company completed this transaction on February 19, 2010.The results of the Mining business were consolidated within the former Materials Processing & Mining Segment.On December 31, 2009, the Company sold the assets of its construction trailer business.The results of this business were formerly consolidated within the Aerial Work Platforms (“AWP”) segment.On March 11, 2010, the Company entered into a definitive agreement to sell its Atlas heavy construction equipment and knuckle-boom cranes businesses.The Company completed the portion of this transaction related to the operations in Germany on April 15, 2010.The results of these businesses were formerly consolidated within the Construction and Cranes segments, respectively.In March 2010, the Company sold the assets of its Powertrain pumps business and gears business.The results of these businesses were formerly consolidated within the Construction segment.Due to the divestiture of these businesses, the reporting of these businesses has been included in discontinued operations for all periods presented. Recent Accounting Pronouncements.In June 2009, the Financial Accounting Standards Board (“FASB”) issued guidance related to the transfers of financial assets, which has been codified under Accounting Standards Codification (“ASC”) 860, “Transfers and Servicing.”This guidance requires entities to provide more information about transfers of financial assets and a transferor’s continuing involvement, if any, with transferred financial assets.It requires additional disclosures about the risks that a transferor continues to be exposed to because of its continuing involvement in transferred financial assets.It also eliminates the concept of a qualifying special-purpose entity and will change the requirements for de-recognition of financial assets.This guidance is effective for the Company in its interim and annual reporting periods beginning on and after January1,2010. Earlier application was prohibited.Adoption of this guidance did not have a significant impact on the determination or reporting of the Company’s financial results. 7 In June 2009, the FASB issued guidance amending the consolidation guidance applicable to variable interest entities, which has been codified under ASC 810, “Consolidations.”It replaces the quantitative-based risks and rewards calculation for determining whether an enterprise is the primary beneficiary in a variable interest entity with an approach that is primarily qualitative and requires ongoing assessments of whether an enterprise is the primary beneficiary of a variable interest entity.It also requires additional disclosures about an enterprise’s involvement in variable interest entities.This guidance was effective for the Company in its interim and annual reporting periods beginning on and after January1,2010. Earlier application was prohibited.Adoption of this guidance did not have a significant impact on the determination or reporting of the Company’s financial results. In October 2009, the FASB issued Accounting Standards Update 2009-13, “Multiple-Deliverable Revenue Arrangements”, which amended ASC 605, “Revenue Recognition.”This guidance addresses how to determine whether an arrangement involving multiple deliverables contains more than one unit of accounting, and how to allocate the consideration to each unit of accounting.In an arrangement with multiple deliverables, the delivered item(s) shall be considered a separate unit of accounting if the delivered items have value to the customer on a stand-alone basis.Items have value on a stand-alone basis if they are sold separately by any vendor or the customer could resell the delivered items on a stand-alone basis and if the arrangement includes a general right of return relative to the delivered items, delivery or performance of the undelivered items is considered probable and substantially in the control of the vendor. Arrangement consideration shall be allocated at the inception of the arrangement to all deliverables based on their relative selling price, except under certain circumstances such as items recorded at fair value and items not contingent upon the delivery of additional items or meeting other specified performance conditions.The selling price for each deliverable shall be determined using vendor specific objective evidence (“VSOE”) of selling price, if it exists, otherwise third-party evidence of selling price.If neither VSOE nor third party evidence exists for a deliverable, the vendor shall use its best estimate of the selling price for that deliverable.This guidance eliminates the use of the residual value method for determining allocation of arrangement consideration and it allows the use of an entity's best estimate to determine the selling price if VSOE and third party evidence cannot be determined.It also requires additional disclosures such as the nature of the arrangement, certain provisions within the arrangement, significant factors used to determine selling prices and the timing of revenue recognition related to the arrangement.This guidance shall be effective for fiscal years beginning on or after June 15, 2010, with early adoption permitted.The Company is currently evaluating the impact that adoption of this guidance will have on the determination and reporting of its financial results. In January 2010, the FASB issued Accounting Standards Update 2010-02, “Accounting and Reporting for Decreases in Ownership of a Subsidiary − a Scope Clarification,” which amends ASC 810, “Consolidations.”This amendment requires new disclosures, including a description of valuation techniques and inputs used to measure the fair value of any retained investment in a former subsidiary, the nature of any continuing involvement in the subsidiary or acquirer after deconsolidation and information regarding related party involvement before and after the transaction.This guidance was effective for the Company in its interim and annual reporting periods beginning after December 15,2009.Adoption of this guidance did not have a significant impact on the determination or reporting of the Company’s financial results. In January 2010, the FASB issued Accounting Standards Update 2010-06, “Improving Disclosures about Fair Value Measurements,” which amends ASC 820, “Fair Value Measurements and Disclosures.”This amendment requires new disclosures, including the reasons for and amounts of significant transfers in and out of Levels 1 and 2 fair value measurements and separate presentation of purchases, sales, issuances and settlements in the reconciliation of activity for Level 3 fair value measurements.It also clarified guidance related to determining the appropriate classes of assets and liabilities and the information to be provided for valuation techniques used to measure fair value.This guidance with respect to significant transfers in and out of Levels 1 and 2 was effective for the Company in its interim and annual reporting periods beginning after December 15,2009.Adoption of this portion of the guidance did not have a significant impact on the determination or reporting of the Company’s financial results.This guidance with respect to Level 3 fair value measurements is effective for the Company in its interim and annual reporting periods beginning after December 15,2010.The Company is currently evaluating the impact that adoption of this portion of the guidance will have on the determination and reporting of its financial results. Accounts Receivable and Allowance for Doubtful Accounts.Trade accounts receivable are recorded at the invoiced amount and do not bear interest.The allowance for doubtful accounts is the Company’s best estimate of the amount of probable credit losses in its existing accounts receivable.The Company determines the allowance based on historical customer review.The Company reviews its allowance for doubtful accounts at least quarterly.Past due balances over 90 days and over a specified amount are reviewed individually for collectibility.All other balances are reviewed on a pooled basis by type of receivable.Account balances are charged off against the allowance when the Company determines that the receivable will not be recovered.Given current economic conditions, there can be no assurance that the Company’s historical accounts receivable collection experience will be indicative of future results.The Company has off-balance sheet credit exposure related to guarantees provided to financial institutions as disclosed in Note N - “Litigation and Contingencies.”Substantially all receivables were trade receivables at March 31, 2010 and December 31, 2009. 8 Impairment of Long-Lived Assets. The Company’s policy is to assess the realizability of its long-lived assets, including intangible assets, and to evaluate such assets for impairment whenever events or changes in circumstances indicate that the carrying amount of such assets (or group of assets) may not be recoverable.Impairment is determined to exist if the estimated future undiscounted cash flows are less than the carrying value.Future cash flow projections include assumptions for future sales levels, the impact of cost reduction programs, and the level of working capital needed to support each business.The Company uses data developed by business segment management as well as macroeconomic data in making these calculations.The amount of any impairment then recognized would be calculated as the difference between estimated fair value and the carrying value of the asset.The Company did not have any impairment for the three months ended March 31, 2009.The Company recognized fixed asset impairments of $4.1 million for the three months ended March 31, 2010, of which $2.4 million was recognized as part of restructuring costs.See Note K – “Restructuring and Other Charges.” Accrued Warranties.The Company records accruals for potential warranty claims based on its claim experience.The Company’s products are typically sold with a standard warranty covering defects that arise during a fixed period.Each business provides a warranty specific to the products it offers.The specific warranty offered by a business is a function of customer expectations and competitive forces.Length of warranty is generally a fixed period of time, a fixed number of operating hours, or both. A liability for estimated warranty claims is accrued at the time of sale.The non-current portion of the warranty accrual is included in Retirement plans and other in the Company’s Condensed Consolidated Balance Sheet.The liability is established using historical warranty claim experience for each product sold.Historical claim experience may be adjusted for known design improvements or for the impact of unusual product quality issues.Warranty reserves are reviewed quarterly to ensure critical assumptions are updated for known events that may affect the potential warranty liability. The following table summarizes the changes in the consolidated product warranty liability (in millions): Three Months Ended March 31, 2010 Balance at beginning of period $ Accruals for warranties issued during the period Changes in estimates ) Settlements during the period ) Foreign exchange effect/other ) Balance at end of period $ NOTE B – BUSINESS SEGMENT INFORMATION Terex is a diversified global equipment manufacturer of a variety of machinery products.The Company is focused on delivering reliable, customer-driven solutions for a wide range of commercial applications, including the construction, infrastructure, quarrying, mining, shipping, transportation, refining, energy and utility industries.The Company operates in four reportable segments: (i) AWP; (ii) Construction; (iii) Cranes; and (iv) Materials Processing (“MP”). The AWP segment designs, manufactures, refurbishes and markets aerial work platform equipment, telehandlers, light towers and utility equipment.Customers use the Company’s products to construct and maintain industrial, commercial and residential buildings and facilities, construct and maintain utility and telecommunication lines, trim trees and for other commercial operations, as well as in a wide range of infrastructure projects.Additionally, the Company owns much of the North American distribution channel for its utility products group and operates a fleet of rental utility products in the United States and Canada. The Construction segment designs, manufactures and markets heavy and compact construction equipment, as well as roadbuilding equipment, including asphalt and concrete equipment, landfill compactors and bridge inspection equipment.Construction, forestry, rental, mining, industrial and government customers use these products in construction and infrastructure projects to build roads and bridges and in coal, minerals, sand and gravel operations. 9 The Cranes segment designs, manufactures, services and markets mobile telescopic cranes, tower cranes, lattice boom crawler cranes, truck-mounted cranes (boom trucks) and specialized port and rail equipment, including straddle carriers, gantry cranes, mobile harbor cranes, ship-to-shore cranes, telescopic container stackers, lift trucks and forklifts, as well as their related replacement parts and components.These products are used primarily for construction, repair and maintenance of commercial buildings, manufacturing facilities and infrastructure and material handling at port and railway facilities.The Company acquired the port equipment businesses of Reggiane Cranes and Plants S.p.A. and Noell Crane Holding GmbH (collectively, “Terex Port Equipment” or the “Port Equipment Business”)on July 23, 2009.The results of the Port Equipment Business are included in the Cranes segment from its date of acquisition. The MP segment designs, manufactures and markets materials processing equipment, including crushers, washing systems, screens, apron feeders and related components and replacement parts.Construction, quarrying, mining and government customers use these products in construction and infrastructure projects and various quarrying and mining applications. The Company also assists customers in their rental, leasing and acquisition of our products through Terex Financial Services. Business segment information is presented below, and prior period amounts have been retrospectively adjusted to conform to this presentation (in millions): Three Months Ended March 31, Net Sales Aerial Work Platforms $ $ Construction Cranes Materials Processing Corporate and Other / Eliminations ) ) Total $ $ (Loss) Income from Operations Aerial Work Platforms $ ) $ ) Construction ) ) Cranes ) Materials Processing ) ) Corporate and Other / Eliminations ) ) Total $ ) $ ) March 31, December 31, Identifiable Assets Aerial Work Platforms $ $ Construction Cranes Materials Processing Corporate and Other / Eliminations ) Discontinued operations Total $ $ NOTE C – INCOME TAXES The effective tax rate on continuing operations for the three months ended March 31, 2010 was 32.3%, as compared to an effective tax rate of 28.1% for the three months ended March 31, 2009.The principal drivers of the higher tax benefit were lower expenses for uncertain tax positions and the jurisdictional mix of income and losses of Terex entities worldwide. 10 The Company conducts business globally and the Company and its subsidiaries file income tax returns in U.S. federal, state and foreign jurisdictions, as required.In the normal course of business, the Company is subject to examination by taxing authorities throughout the world, including such major jurisdictions as Australia, Germany, Italy, the United Kingdom and the U.S.Various entities of the Company are currently under audit in Australia, Germany, Italy, the United Kingdom, the U.S. and elsewhere.For example, German tax authorities are examining various intercompany transactions in connection with audits in Germany.With respect to all uncertain tax positions, where the Company has determined that its tax return filing position does not satisfy the more likely than not recognition threshold of ASC 740-10, it has recorded no tax benefits.Where the Company has determined that its tax return filing positions are more likely than not to be sustained, the Company has measured and recorded the largest amount of tax benefit greater than 50% likely to be realized. In April 2010, the Internal Revenue Service (“IRS”) issued a notice of assessment for additional tax of approximately $3 million with respect to the 2005, 2006 and 2007 tax years.The Company expects to consent to the assessment and pay the additional tax, plus interest, in the second quarter of 2010, which would settle the IRS audit for these tax years.As a result of uncertainties regarding the timing of the completion of other tax audits and their possible outcomes, an estimate of the full range of increase or decrease that could occur in the next twelve months and their impact on income tax expense cannot be made.Due to the high degree of uncertainty regarding the amount and timing of potential future cash flows associated with the remaining unrecognized tax benefits, the Company is unable to make a reasonable estimate of the amount and period in which these remaining uncertain tax positions will be re-measured, effectively settled, or paid. The Company evaluates the net realizable value of its deferred tax assets each reporting period.The Company must consider all objective evidence, both positive and negative, in evaluating the future realizability of its deferred tax assets, including tax loss carry forwards.Realization requires sufficient taxable income to use deferred tax assets.The Company records a valuation allowance for each deferred tax asset for which realization is assessed as not more likely than not.The Company’s assessment that deferred tax assets will be realized is based on estimates of future taxable income and other events and is not assured.If the current estimates of future taxable income are not realized or future estimates of taxable income are reduced because of the challenging economic environment and other conditions or events, the assessment could change and have a material impact on the statement of operations. The Company does not provide for U.S. federal income taxes or tax benefits on the undistributed earnings or losses of our international subsidiaries because such earnings are reinvested and, in our opinion, will continue to be reinvested indefinitely.The Company reviews business plans, cash availability, and cash requirements each period to evaluate our assessment that foreign earnings are indefinitely reinvested.If earnings of foreign subsidiaries are not considered indefinitely reinvested, deferred U.S. income taxes, foreign income taxes, and foreign withholding taxes may have to be accrued.The Company does not accrue deferred income taxes on the temporary difference between the book and tax basis in domestic subsidiaries where permissible.At this time, determination of the unrecognized deferred tax liabilities for temporary differences related to the investment in subsidiaries is not practical.The Company records deferred tax assets and liabilities on the book to tax basis temporary differences in investment in subsidiaries when such deferred taxes are required to be recognized. NOTE D – DISCONTINUED OPERATIONS On December 20, 2009, the Company entered into a definitive agreement to sell its Mining business, which was previously part of the former Materials Processing & Mining segment, for approximately $1.3 billion. On February 19, 2010, the Company completed this transaction and received approximately $1 billion in cash and approximately 5.8 million shares of Bucyrus common stock.This transaction allows the Company to invest in its current businesses and focus on products and services where it can maintain and build a strong market presence.The products divested by the Company in the transaction include hydraulic mining excavators, high capacity surface mining trucks, track and rotary blasthole drills, drill tools and highwall mining equipment, as well as the related parts and aftermarket service businesses, including the Company-owned distribution locations.The Company recorded a gain on the sale of its Mining business of approximately $620 million, net of tax.Bucyrus has provided the Company with a closing date net asset value statement of the Mining business that would require a substantial payment from the Company to Bucyrus. The Company believes that the Bucyrus calculation of the closing date net asset value is incorrect and not in accordance with the terms of the definitive agreement. The Company objects to the Bucyrus statement and will be providing Bucyrus with a revised closing date net asset value statement that it believes will not require any payment from the Company to Bucyrus. The Company accounts for the shares of Bucyrus common stock received as “available for sale” securities as defined in ASC 320, “Investments – Debt and Equity Securities.”As such, the carrying value of the Bucyrus common stock will be adjusted on a quarterly basis based on changes in fair value of the stock with the corresponding entry for unrealized gains and losses recorded in Other comprehensive income.This stock is traded in an active market and measured under the Level 1 fair value category as defined in Note J – “Fair Value Measurements.” 11 On December 31, 2009, the Company completed the sale of substantially all of the assets used in its construction trailer operations, which was formerly part of the AWP segment.The total purchase price paid at closing was $3.1 million, comprised of $0.1 million in cash and $3.0 million of promissory notes.The promissory notes are secured by a security agreement and a mortgage on the real estate sold in the transaction. In March 2010, the Company sold the assets of its Powertrain gears business and pumps business, which were formerly part of the Construction segment.Total proceeds on the sale of these businesses were approximately $2 million. On March 11, 2010, the Company entered into an agreement to sell its Atlas heavy construction equipment and knuckle-boom crane businesses (collectively, “Atlas”) to Atlas Machinen GmbH (“Atlas Machinen”).Fil Filipov, a former Terex executive and the father of Steve Filipov, the Company’s President, Developing Markets and Strategic Accounts, is the Chairman of Atlas Machinen.The Atlas product lines being divested in the transaction include crawler, wheel and rail excavators, knuckle-boom truck loader cranes and Terex ® Atlas branded material handlers.The transaction also includes the Terex Atlas UK distribution business for truck loader cranes in the United Kingdom and the Terex minority ownership position in the Atlas Chinese joint venture.The Atlas business was formerly reported in the Construction segment, with the exception of the knuckle-boom truck loader cranes, which were reported in the Cranes segment.On April 15, 2010, the Company completed the portion of this transaction related to the operations in Germany.The sale of the remaining portions of the business are expected to be completed later in 2010. The following amounts related to the discontinued operations were derived from historical financial information and have been segregated from continuing operations and reported as discontinued operations in the Condensed Consolidated Statement of Income (in millions): Three Months Ended March 31, Net sales $ $ (Loss) income from discontinued operations before income taxes $ ) $ Benefit from (provision for) income taxes ) (Loss) income from discontinued operations – net of tax $ ) $ Gain on disposition of discontinued operations $ $
